                                                                 DLA Piper LLP (US)
                                                                 1201 North Market Street
                                                                 Suite 2100
                                                                 Wilmington, Delaware 19801-1147
                                                                 www.dlapiper.com

                                                                 Denise S. Kraft
                                                                 denise.kraft@dlapiper.com
                                                                 T 302.468.5645
                                                                 F 302.778.7917



March 22, 2019
VIA HAND DELIVERY
The Honorable Sherry R. Fallon
J. Caleb Boggs Federal Building
844 N. King Street, Unit 14, Room 6100
Wilmington, DE 19801-3555

Re:    Citrix Systems, Inc. v. Workspot, Inc.,
       C.A. No. 18-588-LPS-SRF

Dear Magistrate Judge Fallon:
        In conjunction with Plaintiff Citrix Systems, Inc.’s Answering Letter Brief regarding
attorneys’ fees and costs, Plaintiff submits the attorney and consultant invoices in question for in
camera review. Please note that these invoices are highly confidential and contain attorney-client
privileged information. For the Court’s convenience, we are hand delivering a hard copy of the
index of the invoices to Chambers.

       Counsel is available at your convenience should you have any questions.

Respectfully submitted,

/s/ Denise S. Kraft

Denise S. Kraft (DE Bar No. 2778)

Counsel for Plaintiff Citrix Systems, Inc.




EAST\165549810.1
